This is an attempt to appeal from a judgment entered in the district court of Comanche county on the 25th day of April, 1930, dismissing plaintiff's action.
No notice was given at the time the *Page 56 
judgment was rendered or within 10 days thereafter of plaintiff's intention to appeal to this court, and for the reason no notice of appeal was given as required by section 782, C. O. S. 1921, this court is without jurisdiction to review the judgment entered by the trial court. Oliver v. Kelly, 129 Okla. 121, 263 P. 649. The attempted appeal is dismissed.
SWINDALL, J., not participating.